DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Response to Amendment
	The amendment filed 06/06/2022 has been entered. Claims 32, 38 and 41-43 have been amended. Claims 1-15, 17, 21, 33, 35, 37, 39-40, 47, and 52-119 were previously cancelled. Claims 16, 18-20, 22-32, 34, 36, 38, 41-46, and 48-51 remain pending in this application. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 32, 34, 36, 38, 41-42, 44, 46, 48 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardman et al. (Pub. No.: US 2010/0106115 A1).
Regarding claim 32, Hardman discloses (fig. 1A-1C, 3A, 4) a dressing (treatment device 102) for treating a tissue site (¶ 0024, ln. 4-5), comprising:
A first liquid impermeable layer (first leg encapsulating member 168, substantially fluid impermeable walls, claim 26, ln. 10-12); 
A second liquid impermeable layer (second leg encapsulating member 170, substantially fluid impermeable walls, claim 26, ln. 10-12) positioned against and substantially coextensive with the first liquid impermeable layer (see fig. 1A-1C, ¶ 0039, ln. 1-8);
A plurality of linear welds (182) coupling the first liquid impermeable layer to the second liquid impermeable layer, each weld extending a distance from an area proximate a center of the dressing towards a periphery of the dressing (see fig. 3A, weld 330, ¶ 0043, ln. 17-19);
A plurality of fluid pathways (see encapsulated leg members 406) formed between the first liquid impermeable layer, the second liquid impermeable layer, and pairs of the plurality of linear welds (see interior portion 162 of each encapsulated leg member that is occupied by leg manifold 160, ¶ 0037, ln. 5-7, ¶ 0040, ln. 1-7);
A manifold member (160) disposed in each fluid pathway (see fig. 1B, ¶ 0037, ln. 1-7), each manifold member extending a length between the area proximate the center of the dressing member towards the periphery of the dressing (see fig. 1A, 4). 
A fluid delivery tube (fluid conduits 449) tube disposed in each fluid pathway (see fig. 4, ¶ 0056, ln. 21-25), the fluid delivery tube disposed adjacent to an exterior surface of the manifold member (see fig. 4) and extending the length between the area proximate the center of the dressing towards the periphery of the dressing (see fig. 4), the fluid delivery tube comprising at least one perforation for delivering a fluid (¶ 0056, ln. 25-27), the at least one perforation is in direct communication with an interior of the fluid pathway between the first impermeable layer, the second liquid impermeable layer and one of the pairs of linear welds (see fig. 4). 
Regarding claim 34, Hardman discloses (fig. 4) wherein the fluid delivery tube is positioned alongside the manifold member and extends substantially parallel with the one of the manifold member (fluid delivery tube and manifold member are both disposed in interior portion 162 of encapsulated leg members, as discussed with regards to claim 32 above, and are thus inherently positioned alongside one another and extend substantially parallel).  
Regarding claim 36, Hardman discloses (fig. 1C) wherein the plurality of welds are ultrasonic welds (¶ 0043, ln. 19-23). 
Regarding claim 38, Hardman discloses (fig. 1A-1C) wherein the first liquid impermeable layer further comprises perforations (fenestrations 114) along the plurality of fluid removal pathways (see fig. 1B-1C, ¶ 0039, ln. 1-6). 
Regarding claim 41, Hardman discloses (fig. 1A-1C) wherein the first liquid impermeable layer and the second liquid impermeable layer comprise perforations (fenestrations 114, 116, see fig. 1B-1C, ¶ 0039, ln. 1-6).
Regarding claim 42, Hardman discloses wherein the first liquid impermeable layer and the second liquid impermeable layer each comprises a polyurethane film (¶ 0034, ln. 2-6, ¶ 0054, ln. 1-9). 
Regarding claim 44, Hardman discloses (fig. 2, 4) a fluid hub (central connection member 112) connected to each of the plurality of fluid delivery channels (see fig. 2, ¶ 0025, ln. 10-14) and configured to control distribution of fluid to each of the plurality of fluid delivery channels (¶ 0028, ln. 6-10, ¶ 0035, ln. 3-10). 
Regarding claim 46, Hardman discloses (fig. 4) wherein the fluid delivery tube comprises an opening at an end furthest from the center the dressing (see fig. 4, ¶ 0056, ln. 25-27). 
Regarding claim 48, Hardman discloses wherein the plurality of fluid removal pathways are spaced by an approximately equal angle of separation (see fig. 4).
Regarding claim 51, Hardman discloses (fig. 2, 4) a fluid hub (central connection member 112) fluidly connected to the fluid delivery tube (see fig. 4, ¶ 0056, ln. 20-21). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18, 20, 22, 23, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hardman et al. (Pub. No.: US 2010/0106115 A1) in view of Freedman et al. (Pub. No.: US 2013/0165821 A1).
Regarding claim 16, Hardman discloses (fig. 1A-1C, 3A) a dressing (treatment device 102) for treating a tissue site (¶ 0024, ln. 4-5), comprising:
A dressing member (encapsulated leg members 106) comprising a first protective layer (first leg encapsulating member 168) and a second protective layer (second leg encapsulating member 170) (¶ 0039, ln. 1-6, see fig. 1C), the first protective layer coupled to the second protective layer by a first plurality of linear welds (182) (¶ 0043, ln. 17-19), wherein:
Each linear weld of the first plurality of linear welds extends a distance from an area proximate a center of the dressing member towards an outer edge of the dressing member (see fig. 3A, weld 330), the first plurality of linear welds defining a plurality of fluid removal pathways between the first protective layer and the second protective layer (see interior portion 162 of each encapsulated leg member that is occupied by leg manifold 160, ¶ 0037, ln. 5-7, ¶ 0040, ln. 1-7);
A plurality of manifold members (160) encapsulated between the first protective layer and the second protective layer (see fig. 1B, ¶ 0037, ln. 1-7), each manifold member extending substantially along a length of each fluid removal pathway from the area proximate the center of the dressing member towards the outer edge of the dressing member (see fig. 1A, 3A). 
Hardman further discloses an embodiment (fig. 4) comprising a second plurality of linear welds (see plurality of encapsulated leg members 406, embodiment of fig. 4 is similar to treatment device 102, ¶ 0056, ln. 3-5 and encapsulated leg members formed by welds ¶ 0043, ln. 17-19);
Each linear weld of the second plurality of welds extends a distance from the area proximate the center of the dressing towards the outer edge of the dressing member (see fig. 4), the second plurality of linear welds defining a plurality of instillation pathways between the first protective layer and the second protective layer (¶ 0056, ln. 12-25); and
An instillation matrix (fluid delivery subsystem 445) comprising a plurality of fluid delivery tubes (fluid conduits 449) encapsulated between the first protective layer and the second protective layer (see fig. 4, ¶ 0056, ln. 21-25), each fluid delivery tube extending substantially along a length of each instillation pathway from the area proximate the center of the dressing member towards the edge of the dressing member (see fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Hardman such that it includes the embodiment of fig. 4 of Hardman that includes the instillation pathways and instillation matrix in order to allow various fluids, such as medicines or irrigation fluids, to be delivered into the cavity (¶ 0056, ln. 12-14).
Hardman fails to disclose wherein a pair of the first plurality of linear welds defining each of the fluid removal pathways is positioned in an alternating arrangement with a pair of the second plurality of linear welds defining each of the installation pathways. 
	Freedman teaches (fig. 1B, 1M, 1O) a dressing in the same field of endeavor comprising a plurality of fluid removal pathways positioned in an alternating arrangement with a plurality of instillation pathways (dual tube embodiment 182 comprising vacuum tubes and irrigation tubes ¶ 0099, ln. 11-15, see fig. 1O). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first plurality of linear welds defining each of the fluid removal pathways and the second plurality of linear welds defining each of the instillation pathways of Hardman such that they are in an alternating arrangement, as taught by Freedman, in order to prevent pooling and effectively replicates the low-pressure lavage techniques which have been proven beneficial in the treatment of wounds (Freedman ¶ 0161, ln. 1-5). 
Regarding claim 18, Hardman in view of Freedman fail to teach wherein the manifold members comprise an open-cell reticulated polyurethane foam. 
However, Hardman discloses that “manifold” refers to a substance or structure that is provided to assist in applying reduced pressure to, delivering fluids to, or removing fluids from the tissue site (¶ 0028, ln. 3-6). Hardman further discloses a manifold (122) comprising an open-cell reticulated polyurethane foam (¶ 0028, ln. 25-26). 
Thus, since the manifold members of Hardman act to remove fluid from the tissue site (¶ 0008, ln. 8-11), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold members of Hardman such that they comprise open-cell reticulated polyurethane foam in order to provide manifold members of a suitable material for removing fluids from the tissue site (Hardman ¶ 0028, ln. 1-26). 
Regarding claim 20, Hardman discloses (fig. 4) a hub (central port 447) positioned proximate the center of the dressing member (see fig. 4, ¶ 0056, ln. 16-17) and in fluid communication with the instillation matrix (¶ 0056, ln. 20-21). 
Regarding claim 22, Hardman discloses (fig. 4) wherein the hub comprises a plurality of openings sized and configured to control fluid flow into the plurality of fluid delivery tubes (hub is connected to plurality of fluid delivery conduits ¶ 0056, ln. 20-21 and therefore comprises a plurality of openings). 
Regarding claim 23, Hardman discloses (fig. 3A) wherein the size of the dressing may be reduced by removing a portion of an outer perimeter of the dressing (see fig. 3A, ¶ 0050, ln. 10-17). 
Regarding claim 26, Hardman in view of Freedman fail to teach wherein the instillation matrix comprises tubing having an interior diameter of about 1 mm to 2 mm. 
Freedman teaches (fig. 1B-1C) wherein the instillation matrix comprises tubing (see tubing layer 115) having an interior diameter of 1 mm to 3 mm (¶ 0065, ln. 1-2) which overlaps and encompasses the claimed range of 1 mm to 2 mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing of Hardman in view of Freedman such that it has an interior diameter of about 1 mm to 2 mm, as suggested by Freedman, in order to provide a thin dressing that can fit into the wound site (Freedman ¶ 0015, ln. 7-8, ¶ 0065, ln. 1-10) 
Regarding claim 31, Hardman discloses (fig. 1C) wherein the first protective layer and the second protective layer are ultrasonically welded together (¶ 0043, ln. 19-23). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman in view of Freedman, as applied to claim 18 above, in view of McNeil (Pub. No.: US 2010/0087767 A1). 
Regarding claim 19, Hardman in view of Freedman fail to teach wherein the open-cell reticulated polyurethane foam has a thickness of between 5 mm and 15 mm. 
McNeil teaches (fig. 2C) a dressing (200) in the same field of endeavor comprising an open-cell reticulated foam (delivery manifold 212 comprising GranuFoam® , ¶ 0029, ln. 1-5, ¶ 0038, ln. 23-25) that has a thickness of between 3 and 20 millimeters (¶ 0029, ln. 7-8) which overlaps with the claimed range of between 5 mm and 15 mm. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Hardman in view of Freedman such that it has a thickness between 5 mm and 15 mm, as suggested by McNeil in order to provide a foam that minimizes or eliminates pressure points on the tissue sites (McNeil ¶ 0029, ln. 9-11). 

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hardman in view of Freedman, as applied to claims 16, 20 and 32 above, in view of Shuler et al. (Pub. No.: US 2017/0028113 A1), hereinafter Shuler.
Regarding claim 24, Hardman in view of Freedman fail to teach wherein the plurality of fluid delivery tubes comprises silicone. 
	Shuler teaches (fig. 2) a dressing (100) in the same field of endeavor wherein the instillation matrix (irrigation network 130) includes a plurality of fluid delivery tubes (134) comprising silicone (¶ 0052, ln. 25-27). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid delivery tubes of Hardman in view of Freedman such that they comprise silicone, as taught by Shuler in order to provide the benefit of providing a flexible irrigation structure that can conform to unique wound sizes as well as reduce the likelihood or prevent tissue irritation of the wound (Shuler ¶ 0052, ln. 25-31). 
	Regarding claim 27, Hardman in view of Freedman fail to teach wherein the hub comprises silicone. 
	Shuler teaches (fig. 2) a dressing (100) in the same field of endeavor comprising a hub (body portion 132) that comprises silicone (¶ 0052, ln. 25-27). 
While Shuler does not specify that the hub is comprised of medical grade silicone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical grade silicone as the dressing is used for wound treatment. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of Hardman in view of Freedman such that it is comprised of silicone as taught by Shuler in order to provide a flexible irrigation structure that can conform to unique wound sizes (Shuler, ¶ 0052, ln. 25-37).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman in view of Freedman, as applied to claim 16 above, and further in view of Howard et al. (Pub. No.: US 2002/0150720 A1).
	Regarding claim 25, Hardman in view of Freedman fail to teach wherein the instillation matrix comprises PVC tubing. 
	Howard teaches (fig. 1a) a dressing (50) in the same field of endeavor comprising an instillation matrix (irrigation system 56), wherein the instillation matrix comprises PVC tubing (562, ¶ 0057, ln. 5-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instillation matrix of Hardman in view of Freedman such that it comprises PVC tubing, as taught by Howard, in order to provide a flexible instillation matrix of a material suitable for conduits providing fluid communication (Howard ¶ 0057, ln. 1-7).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman in view of Freedman, as applied to claim 20 above, in view of Mumby et al. (Pub. No.: US 2014/0249495 A1), hereinafter Mumby.
Regarding claim 28, Hardman in view of Freedman fail to teach wherein the hub comprises a medical grade PVC. 
	Mumby teaches (fig. 15B) a wound dressing (2100) in the same field of endeavor comprising a hub (suction port 2150) comprised of PVC (¶ 0392, ln. 10-12). 
While Mumby does not specify that the hub is comprised of medical grade PVC, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical grade PVC as the dressing is used for wound treatment. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hub of Hardman in view of Freedman such that it comprises PVC, as taught by Mumby in order to provide a hub of a suitable material for conveying fluid. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman in view of Freedman, as applied to claim 22 above, in view of Shuler (Pub. No.: US 2011/0054283 A1), hereinafter Shuler ‘283.
Regarding claim 29, Hardman in view of Freedman fail to teach wherein the plurality of fluid delivery tubes are connected to the plurality of openings of the hub with a medical grade adhesive. 
Shuler ‘283 teaches (fig. 24A) a system (tubing system 2400) in the same field of endeavor in which the plurality of tubes (325) are connected to the openings of the hub (central disc 2405) with an adhesive (¶ 0303, ln. 6-11). 
While Shuler ‘283 does not specify that the adhesive is a medical grade adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use medical grade adhesive as the dressing is used for wound treatment. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Hardman in view of Freedman and connect the plurality of fluid delivery tubes to the openings of the hub with a medical grade adhesive as taught by Shuler ‘283, in order to provide a secure connection between the hub and the fluid delivery tubes such that fluid does not leak at the connection point. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman in view of Freedman, as applied to claim 22 above, in view of Heaton (Pub. No.: US 2009/0312727 A1).
Regarding claim 30, Hardman in view of Freedman fail to teach wherein the plurality of fluid delivery tubes are connected to the plurality of openings of the hub with cyclohexanol. 
Heaton teaches (fig. 1) a dressing in the same field of endeavor that uses cyclohexanol to secure tubing (¶ 0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Hardman in view of Freedman and incorporate the cyclohexanol as taught by Heaton to connect the plurality of delivery tubes with the plurality of openings of the hub in order to provide a secure connection between the hub and the fluid delivery tubes so that fluid does not leak at the connection point.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman, as applied to claim 42 above, in view of Locke et al. (Pub. No.: US 2011/0257611 A1).
Regarding claim 43, Hardman fails to disclose wherein the first liquid impermeable layer and the second impermeable layer each has a thickness of between 25 micrometers and 500 micrometers.  
Locke teaches (fig. 1-3) a dressing (treatment device 102) in the same field of endeavor comprising a first liquid impermeable layer (first encapsulating member 168) and second liquid impermeable layer (second encapsulating member 170) (substantially fluid impermeable walls, claim 26, ln. 10-12), wherein the first liquid impermeable layer and the second liquid impermeable layer each has at thickness of 50 micrometers (¶ 0061, ln. 10-16) which falls within the claimed range of between 25 micrometers and 500 micrometers. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first liquid impermeable layer and the second liquid impermeable layer of Hardman such that they each have a thickness of between 25 and 500 micrometers, as suggested by Locke, in order to provide a dressing with a suitable blade clearance such that the size of the dressing can be easily adjusted (Locke ¶ 0061, ln. 1-7, ¶ 0062, ln. 4-7). 

Claims 45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hardman, as applied to claims 32 above, in view of Freedman.
Regarding claim 45, Hardman fails to disclose wherein the fluid delivery tube comprises perforations along its length. 
Freedman teaches (fig. 1E) a dressing in the same field of endeavor comprising a plurality of fluid delivery tubes (see tubing system 133), wherein each of the plurality of fluid delivery tubes comprises perforations along its length (see fig. 1E, ¶ 0109, ln. 8-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid delivery tubes of Hardman such that they comprise perforations along its length, as taught by Freedman, such that in the case that blockage of one or several of the perforations does not completely block fluid delivery (Hardman ¶ 0072, ln. 19-22).
Regarding claim 50, Hardman fails to disclose wherein the fluid delivery tube comprises perforations along its length and has a closed end that is furthest from the center of the dressing.  
 Freedman teaches fig (figs. 1B, 2A-2C) a dressing in the same field of endeavor comprising a fluid delivery tube (radial arms 205), wherein the fluid delivery tube comprises perforations along its length and has a closed end that is furthest from a center of the dressing (perforations can be located along the length OR at the terminal ends, suggesting that if perforations are along the length, the delivery tube would have a closed end, ¶ 0109, ln. 8-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery tube of Hardman such that it comprises perforations along its length and has a closed end that is furthest from the center of the dressing, as taught by Freedman, in order to direct irrigant fluid onto the wound surface (Freedman ¶ 0111, ln. 18-20). 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Hardman, as applied to claims 32 above, in view of Shuler.
	Regarding claim 49, Hardman fails to disclose wherein the plurality of fluid delivery tubes comprise lower profile tubes.  
Shuler teaches (fig. 2, 4A-4D) a dressing (100) in the same field of endeavor comprising a plurality of fluid delivery tubes (tubes 134) comprising lower profile tubes (see fig. 4A-4D, ¶ 0052, ln. 9-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fluid delivery tubes of Hardman such that they comprise lower profile tubes, as taught by Shuler, in order to provide a flexible irrigation structure that can conform to unique wound sizes as well as reduce the likelihood or prevent tissue irritation of the wound (Shuler ¶ 0052, ln. 27-31). 
Response to Arguments
	Applicant's amendments overcome the rejections under 35 USC §112(b) and the rejections are therefore withdrawn.
Applicant's arguments, filed 06/06/2022, regarding the rejections under 35 USC §102 and 35 USC §103 have been considered but they are not persuasive. Claim 32 recites "a fluid delivery tube disposed in each fluid pathway, the fluid delivery tube disposed adjacent to an exterior surface of the manifold member". Applicant argues, page 7-8, that Hardman does not disclose this limitation. However, under the broadest reasonable interpretation of "adjacent", the fluid delivery tube is considered to be lying near or close to the exterior surface of the manifold member, and is thus adjacent. Further, it can be seen from fig. 4 of Hardman that the fluid delivery tubes disposed in the manifold members terminate at the same location and are of the same length, thus it can be seen that the distal end of the fluid delivery is adjacent to an exterior surface of the manifold member at the distal end of the manifold member. Accordingly, claim 32 is anticipated by Hardman.
Claim 16 recites "wherein a pair of the first plurality of linear welds defining each of the fluid removal pathways is positioned in an alternating arrangement with a pair of the second plurality of welds defining each of the instillation pathways. Applicant argues, page 9-10, that the weld between the first leg encapsulating member and the second encapsulating member can describe either the first plurality of linear welds or the second plurality of linear welds but not both. However, the rejection relies on modifying the first embodiment of Hardman which comprises a plurality of welds that define fluid removal pathways with another embodiment of Hardman which comprises a plurality of welds that define a plurality of instillation pathways. Thus, the combined embodiments provide first and second pluralities of welds. 
Applicant argues, page 10-11, that a person skilled in the art would not be motivated to modify the dual lumen embodiment of Freedman to separate the lumens and provide a first plurality of welds and a second plurality of welds to arrive at the dressing of claim 16. However, as discussed in the rejection, Hardman discloses the first and second plurality of welds. Freedman is relied upon to teach an alternating arrangement of the removal and instillation pathways. Accordingly, claim 16 is obvious over Hardman in view of Freedman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781